DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I comprising claims 1 – 22 in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23 – 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 23 – 43  directed to an invention non-elected without traverse.  Accordingly, claims 23 – 43 have been cancelled.
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Thorslund et al. (US 2012/0160746 A1) teach a particle  sorting cell comprising an acoustic generator arranged to apply an acoustic standing wave to facilitate cell sorting.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of separating cells from a liquid mixture, the method further comprising the steps of: transmitting focused acoustic energy into the chamber to create a focal zone of acoustic energy in the chamber so as to expose the plurality of whole cells in the mixture to acoustic energy at the focal zone, the chamber being absent of any standing acoustic waves; moving the plurality of whole cells in the chamber using at least in part the focused acoustic energy so the plurality of whole cells exit the chamber via a first outlet rather than a second outlet; removing the plurality of whole cells from the chamber via the first outlet; and removing liquid of the mixture from the chamber via the second outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fiering et al. (US 2016/0008532 A1) teach a system and method for separating blood components by microfluidic acoustic focusing. Mutz et al. (US 2003/0108954 A1) teach spatially directed ejection of cells from a carrier fluid using focused acoustic energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796